Citation Nr: 1411473	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-11 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to show that the character of the deceased's service constitutes a bar to Department of Veterans Affairs (VA) benefits, to include the appellant's claim for service connection for cause of death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The deceased served on active duty from August 1967 to June 1971.  His DD-214 shows that he was issued a discharge under conditions other than honorable.  His discharge was upgraded to a discharge under honorable conditions pursuant to the President's directive of January 19, 1977, initiating further action with respect to the Presidential Proclamation 4313 of September 16, 1974.  However, a second review by the Naval Discharge Review Board did not affirm the upgraded discharge.  He died in 1983.  The appellant is the deceased's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 administrative decision finding that the deceased's character of discharge from August 9, 1966, to August 8, 1969, was dishonorable for VA purposes.

In her March 2010 substantive appeal, the appellant requested a hearing before a Veterans Law Judge at the RO.  However, in November 2013, the appellant cancelled her request for a hearing.

In a statement dated in January 2008, the appellant's representative argued that there was clear and unmistakable error (CUE) in previous administrative decisions that denied eligibility for VA benefits based on character of discharge.  The Board does not have jurisdiction over that issue, and it is referred to the RO for appropriate action.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals documents that are duplicative or irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The deceased received a bad conduct discharge, pursuant to a general court-martial, for a period of unauthorized absence from September 2, 1969, to November 4, 1970.  In November 1971, he filed an application for VA compensation or pension benefits.  In a September 1979 administrative decision, the RO concluded that the deceased was barred from receiving VA benefits because his discharge was under dishonorable conditions and no evidence of record indicated that he was insane at the time he committed the offenses which had caused his discharge.

In June 1989, the appellant filed an application for dependency and indemnity compensation (DIC) or death pension.  In a December 1994 statement, the appellant asserted d that she had previously filed a claim for DIC in 1983 and that she did not receive a decision concerning her claim.  A review of the claims file does not show any administrative decisions based on these claims.

Nevertheless, in August 2007, the RO received another claim for DIC.  In a December 2007 administrative decision, the RO denied the appellant's claims for DIC, death pension, and accrued benefits because the deceased received an other than honorable discharge.  The RO noted that the deceased's discharge was upgraded to a discharge under honorable conditions pursuant to the President's directive of January 19, 1977, initiating further action with respect to the Presidential Proclamation 4313 of September 16, 1974.  However, a second review by the Naval Discharge Review Board did not affirm the upgraded discharge.  Therefore, the RO determined that the September 1979 administrative decision that concluded that the deceased's discharge under dishonorable conditions for the purposes of VA benefits was upheld, and the decision also precluded entitlement to VA benefits for the deceased's dependents and survivors.  The appellant was provided notice of this decision, but she did not file an appeal.

Thereafter, the appellant petitioned to reopen her claim of entitlement to DIC in December 2007.  However, the appellant has not been advised of the reasons for the previous denials of her claim for DIC benefits.  She has not been informed of the regulations pertaining to new and material evidence, and she has not been provided with the reason for the previous denials.  Therefore, the Board finds that a remand is necessary in order to provide the appellant proper notice.

In addition, the Board finds that the appellant's request to reopen her claim for service connection for the cause of the Veteran's death is inextricably intertwined with the CUE claim referred to the RO above. See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the appellant with corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), in compliance with the holding of Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice should advise her that new and material evidence is required to show that the character of the deceased's service does not constitute a bar to VA benefits, to include her claim for service connection for cause of death, and explain what constitutes new and material evidence.  The notice should also identify the bases for the previous denial.

2.  After completion of the above development, and after the referred CUE claim regarding the deceased's character of discharge is initially adjudicated, the remanded claim should be re-adjudicated.  If the determination remains unfavorable to the appellant, she should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if necessary, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


